       Case 7:19-cv-00407 Document 34 Filed on 04/30/20 in TXSD Page 1 of 5
                                                                                               United States District Court
                                                                                                 Southern District of Texas

                                                                                                    ENTERED
                                                                                                    April 30, 2020
                              UNITED STATES DISTRICT COURT
                                                                                                 David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA,                              §
                                                       §
VS.                                                    § CIVIL ACTION NO. 7:19-CV-00407
                                                       §
23.311 ACRES OF LAND, MORE OR                          §
LESS, et al,                                           §
                                                       §
          Defendants.                                  §

     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND GRANTING
      PLAINTIFF’S MOTION FOR ORDER OF IMMEDIATE POSSESSION ON
                        TRACT RGV-WSL-3009-1

        Now before the Court are: (1) the Motion to Dismiss filed by Defendants Frank Schuster

Farms, Inc., and El Sabino Family Farms, LLC (“Defendants”) (Dkt. No. 29); and (2) the Motion

for Order of Immediate Possession on Tract RGV-WSL-3009-1 filed by Plaintiff United States

of America (“Plaintiff”) (Dkt. No. 24). After considering the Motions and the parties’ responsive

briefings (Dkt. Nos. 24, 29–30, 32), the Court is of the opinion that Defendants’ Motion to

Dismiss (Dkt. No. 29) should be denied and Plaintiff’s Motion for Order of Immediate

Possession (Dkt. No. 24) should be granted.

I.      Factual and Procedural Background

        On February 20, 2020, Plaintiff filed a Complaint and Declaration of Taking (Dkt. Nos.

1–2, Civ. No. 7:20-CV-043) with this Court in case number 7:20-CV-043, which has since been

consolidated into the above-referenced action.1 Dkt. No. 19. On March 18, 2020, Plaintiff filed


1
 Case number 7:20-CV-043 was consolidated with lead case 7:19-CV-407 on March 4, 2020. Dkt. No. 19. The
Motions addressed herein (Dkt. Nos. 24, 29) concern the land at issue in member case 7:20-CV-043, Tract RGV-
WSL-3009-1. See Dkt. Nos. 24, 29. Unless otherwise noted, the references to docket entries herein refer to case
number 7:19-CV-407.
   The Court also notes that Plaintiff was granted possession of the land at issue in lead case 7:19-CV-407 on
March 4, 2020. Dkt. No. 17.
1/5
      Case 7:19-cv-00407 Document 34 Filed on 04/30/20 in TXSD Page 2 of 5



its Motion for Order of Immediate Possession (Dkt. No. 24). Defendants filed their Motion to

Dismiss (Dkt. No. 29) on March 24, 2020. Defendants then filed an opposition to Plaintiff’s

Motion for Order of Immediate Possession (Dkt. No. 30) on April 8, 2020. On April 13, 2020,

Plaintiff filed a response to Defendants’ Motion to Dismiss (Dkt. No. 32).

       Through its Motion for Order of Immediate Possession (Dkt. No. 24), Plaintiff seeks

surrender from Defendants of the estate defined as:

       [A] temporary, assignable easement beginning on the date possession is granted to
       the United States and ending 12 months later, consisting of the right of the United
       States, its agents, contractors, and assigns to enter in, on, over and across the land
       described in Schedule C to survey, make borings, and conduct other investigatory
       work for the purposes described in Schedule B and to access adjacent lands;
       including the right to trim or remove any vegetative or structural obstacles that
       interfere with said work; reserving to the landowners, their successors and assigns
       all right, title, and privileges as may be used and enjoyed without interfering with
       or abridging the rights hereby acquired; subject to mineral and rights appurtenant
       thereto, and to existing easements for public roads and highways, public utilities,
       railroads, and pipelines.

       Dkt. No. 2, Ex. 1 at Schedule E, Civ. No. 7:20-CV-043. The estate being claimed

contains a specific tract of land described with more certainty in Schedules C and D of

the Declaration of Taking (Dkt. No. 2, Ex. 1, Civ. No. 7:20-CV-043).

       On February 20, 2020, Plaintiff filed a Complaint, for the condemnation (taking)

of the aforementioned temporary easement over Defendants’ property, and Declaration of

Taking of said property in accordance with 40 U.S.C. § 3114 (Dkt. Nos. 1–2, Civ. No.

7:20-CV-043). On March 11, 2020, Plaintiff deposited in the Registry of this Court the

sum of $100.00 as the estimated just compensation for the taking described above (Dkt.

No. 22).

       In the Motion for Order of Immediate Possession (Dkt. No. 24), Plaintiff asserts

that the action it has taken in this case, and in member case 7:20-CV-043, has given it


2/5
      Case 7:19-cv-00407 Document 34 Filed on 04/30/20 in TXSD Page 3 of 5



title to the subject property. Dkt. No. 24 at 3. However, Defendants contend specific

language in the relevant appropriations act prevents Plaintiff from surveying the subject

property. Dkt. No. 29 at 3–5. Defendants also question the necessity of the taking. Id.at 5.

Defendants raise these arguments in opposition to Plaintiff’s request for immediate

possession of the subject property (Dkt. No. 30) as well as in support of their Motion to

Dismiss (Dkt. No. 29).

II.    Analysis

       The Court addresses Defendants’ Motion to Dismiss (Dkt. No. 29) together with

Plaintiff’s Motion for Order of Immediate Possession (Dkt. No. 24) as Defendants raise

nearly identical arguments in both contexts.

       Defendants contend that Plaintiff is unable to survey the subject property or build

any border barrier on the property because Congress prohibited the construction of a

border barrier in the Santa Ana National Wildlife Refuge (“Refuge”). Dkt. No. 30 at 2–5.

The basis for Defendants’ argument comes from one sentence in the relevant

appropriations act that states, “None of the funds provided in this or any other Act shall

be obligated for construction of a border barrier in the Santa Ana National Wildlife

Refuge.” Dkt. No. 29, Ex. 1 at 222 (Consolidated Appropriations Act of 2018, H.R. 1625,

115th Cong. § 230(c) (2018)). The subject property is “located immediately adjacent to

the Refuge.” Dkt. No. 30 at 3. Defendants contend that Plaintiff will be unable to

construction anything on the subject property because any construction on the subject

property would “necessarily extend” into the Refuge. Dkt. No. 30 at 3–4. Therefore,

according to Defendants, Plaintiff should not be allowed to survey the subject property,

the first step toward, what Defendants see as, completing a project prohibited by


3/5
       Case 7:19-cv-00407 Document 34 Filed on 04/30/20 in TXSD Page 4 of 5



Congress. Id.

         Notably, Plaintiff is not seeking fee simple possession but rather “a Right of Entry

(“ROE”) for survey and exploration.” Dkt. No. 24 at 1. Further, Plaintiff represents that it

seeks this Right of Entry in order to comply with the Congressional directive involving

the Refuge. Dkt. No. 32 at 5 (“It is precisely in an effort to assure compliance with this

preclusion and optimize the border wall project that the United States seeks to survey the

subject property.”).2 Therefore, the Court finds the language in the relevant

appropriations act does not prevent Plaintiff from acquiring the temporary easement on

the subject property.3

         The Court finds Plaintiff complied with the Declaration of Taking Act, 40 U.S.C.

§ 3114. The Court also finds that Defendants’ Motion to Dismiss (Dkt. No. 29) should be

denied and Plaintiff’s Motion for Order of Immediate Possession (Dkt. No. 24) should be

granted.

III.     Conclusion

         Accordingly, the Court hereby DENIES Defendants’ Motion to Dismiss (Dkt.

No. 29).

         The Court hereby GRANTS Plaintiff’s Motion for Order of Immediate


2
  Additionally, the Court finds no support in the record for Defendants’ contention that all construction on the
subject property will necessarily extend to the Refuge. See Dkt. No. 30 at 2–4.
3
  Defendants also argue that allowing a border barrier on land adjacent to the Refuge “would thwart Congressional
intent which can only have been to preserve the nature of the Refuge and the free movement and migration of
wildlife to and from the Refuge.” Dkt. No. 30 at 4. As the Court here only grants Plaintiff a temporary easement, the
Court does not address this argument herein.
     Furthermore, Defendants note that Plaintiff’s stated purpose includes the construction of an all-weather road.
Dkt. No. 30 at 5–6. Defendants attempt to oppose the construction of this sort of road by stating that any such road is
not necessary as “the Government already has access to an all-weather road located within the proposed acquisition
area atop the flood levee.” Id. at 5. Again, the Court here grants Plaintiff a temporary easement, not a fee simple
estate, and therefore this argument is premature. See Dkt. No. 24. Additionally, the Court notes that “federal courts
do not second-guess governmental agencies on issues of necessity and expediency when condemnation is sought . . .
.” United States v. 162.20 Acres of Land, More or Less, Situated in Clay Cty., State of Miss., 639 F.2d 299, 303 (5th
Cir. 1981).
4/5
      Case 7:19-cv-00407 Document 34 Filed on 04/30/20 in TXSD Page 5 of 5



Possession on Tract RGV-WSL-3009-1 (Dkt. No. 24). Thus, the Court ORDERS that all

Defendants to the above-referenced action, including member case 7:20-CV-043, and all

persons who own or claim ownership, possession, and/or control of the property

described in the Complaint filed herein (Dkt. No. 1, Civ. No. 7:20-CV-043) shall

surrender possession of said property, to the extent of the estate being condemned, to

Plaintiff immediately. The Court reserves all Defendants’ rights to litigate any questions

concerning title and/or the amount of just compensation to be paid at a later date.

       It is further ORDERED that a notice of this order shall be served on all persons

in possession or control of the said property forthwith.

       SO ORDERED this 30th day of April, 2020, at McAllen, Texas.


                                                  _________________________________
                                                  __
                                                  Randy Crane
                                                  United States District Judge




5/5
